NOT FINAL UNTIL TIME EXPIRES TO FILE REHEARING
                     MOTION AND, IF FILED, DETERMINED

                                           IN THE DISTRICT COURT OF APPEAL

                                           OF FLORIDA

                                           SECOND DISTRICT

JERRY SALAZAR-MENENDEZ, op/b/o, )
S.S.,                            )
                                 )
           Appellant,            )
                                 )
v.                               )                   Case No. 2D18-1963
                                 )
GRACIELA MARINA COSTA,           )
                                 )
           Appellee.             )
________________________________ )


Opinion filed October 19, 2018.

Appeal pursuant to Fla. R. App. P. 9.130
from the Circuit Court for Lee County;
James R. Thompson, Judge.

Michael E. Chionopoulos, Fort Myers,
for Appellant.

Stacy L. Sherman of Stacy L. Sherman,
P.A., Cape Coral, for Appellee.


PER CURIAM.


             Affirmed.


NORTHCUTT, CASANUEVA, and BADALAMENTI, JJ., Concur.